In the Supreme Court of Michigan
Ezra Baldwin Junr adm 1 Amasa Bagley J
In error
And the said Ezra saith that the said Surrejoinder of him the said Amasa to the Rejoinder of him the said Ezra and the matters therein Contained, in manner and form as the same are above pleaded and set forth, are not sufficient in law for the said Amasa to have or maintain his aforesaid Writ of Error thereof against him the said Ezra, and that he the said Ezra is not bound by the law of the land to answer the same: And this he the said Ezra is ready to verify— Wherefore for want of a sufficient Surrejoinder in this behalf, the said Ezra prays judgment if the said Amasa ought to have or maintain his aforesaid Writ of Error thereof against him &c
Alexr D. Fraser
Atty for Def in error
Bagley ol Baldwinj
and the said Amasa says that the said surrejoinder & the matters & things therein contained in manner & form as the same are above stated & set forth are sufficient in Law for him the said Amasa to have & Maintain his writ of Eror aforesaid: and this he the Said Amasa is ready to verify: Wherefore he prays judgment &c. that the Judgment aforesaid &c. may be reversed &c.
D LeRoy Atty for plff. in Error